Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of the car in claim 1 including especially the construction of a deflector panel, which is arranged on the joining portion, is directly hit by an air flow brushing the joining portion during the travel and is mounted in a movable manner so as to move between a rest position, in which the deflector panel rests on the joining portion, and an active position, in which the deflector panel is lifted and spaced apart from the joining portion is not taught nor is fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612